Name: Commission Regulation (EEC) No 2692/80 of 21 October 1980 amending for the second time Regulation (EEC) No 217/79 laying down detailed rules for direct cooperation between the bodies designated to verify compliance with provisions in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/ 14 Official Journal of the European Communities 23 . 10 . 80 COMMISSION REGULATION (EEC) No 2692/80 of 21 October 1980 amending for the second time Regulation (EEC) No 217/79 laying down detailed rules for direct cooperation between the bodies designated to verify compliance with provisions in the wine sector 1 . Competent bodies : (a) Ministry of Agriculture, Fisheries and Food 3 to 8 Whitehall Place London SW1A 2HH Tel . 01 217 3980 or 01 217 6247 Telex 889351 MAFWPL9 (b) The Wine Standards Board 68 Upper Thames Street London EC4V 3BJ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Article 64 (3) thereof, Whereas Annex I to Regulation (EEC) No 217/79 (3), as amended by Regulation (EEC) No 1 148 /79 (4), lists the bodies designated by the Member States to verify compliance with Community and national provisions in the wine sector and which are authorized to have direct relations with each other ; whereas it has been found, in applying the said Regulation , that the said Annex should be supplemented in respect of the United Kingdom ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 The text at point I ( 1 ) of Annex I to Regulation (EEC) No 217/79 is hereby replaced by the following : Tel . 01 236 9512 Telex 889351 MAFWPL9 Communications to be marked : "For the attention of the Wine Standards Board, Room 524, WPW" Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 October 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 195, 29 . 7 . 1980, p. 6 . ( 3 ) OJ No L 31 , 7 . 2 . 1979 , p . 5 . b) OJ No L 144, 13 . 6 . 1979, p . 5 .